Title: To George Washington from Alexander Spotswood, 24 November 1798
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost November 24 1798

For eight Weeks past, I have been constantly at home, engaged in Building a mill—and not Sending regularly to the post office—occasioned your favour of the 4th laying there Sometime before I got it—and a few days before I received it—I had dismissed Farril, for no other cause, than I found it impossible to Keep away his father and acquaintances from his house.
he is strictly an honest man, neat in his person, fine tempered—and of a Robust constitution—he has signed the Articles; one he keeps—the other is herewith inclosed—for makeing corn and wheat—I never had a better overseer—and I hope his Faults which I apprized you of; will be remedied by the Articles which he has signed.
on my return home, I found all my Honey locust trees cut down to three—one of which did not bear, for what cause I know not; The other two bore well—the pods are all gathered & housed, and so soon as they are Sufficiently dry, I will have them threshed and the Seed forwarded—under these trees may be got from 1000 to 1500 Sets from twelve to 18 Inches in higth—I mention this, in case you think it worth while to Send for them, that you may now

prepare your ditch for there reception in March next—which I am told is the Month they are Set in Europe.
I have cut and cured a large Stock of the bottle brush grass—and Sweeter hay I never made—by handfuls I have tried several horses, who are now fed on fine green fodder, and they all eat it heartily—and Such is my prepossession in favour of this grass, that I am determined to Sow two acrces of rich land this next fall with the Seed—and should it really answer for hay, it will be a great source of convenience to the farmer—as the time for its curing is about the last of August; when corn & wheat harvest is done with.
I take the liberty of mentioning Mr John Crump, who wishes to enter into the Standing army—he is 21 years of age—has been brought up in the Mercantile line, and I am assured by Mr Green, (the gentleman I mentioned to you in a former letter) that he is a young man, of fine moral character—and has constantly been a Strong goverment man.
Mrs Spotswood & my family desire there best regards to you Mrs Washington Miss custis & Washington as well as dr Sir yr affect. Hble St

A. Spotswood


if there is no impropriety, I could wish with your leave to assure Mr Green of his appointment as a captain that he may have a little Notice to close his mercantile transactions—whenever you see this gentleman—I am Sure he will attract yr Notice.

